Exhibit Trading Symbol: SRRL FOR IMMEDIATE RELEASE STELLAR RESOURCES SIGNS FARM-INAGREEMENT FOR MINERAL EXPLORATION IN TANZANIA HENDERSON, NV., September 9, 2008 Stellar Resources, Ltd. (OTC BB: SRRL), a mineral property acquisition, exploration and development company, announced today ithas signed a Definitive “Farm in Agreement” with Canafra Mineral Exploration Corp.,headquartered in Vancouver, British Columbia, for a Joint Venture to explore and utilize its mineral resource in the Chunya Mining District, the Republic of Tanzania, Africa. The basic terms of the agreement provide for a farm-in by Stellar of up to 50% of the proceeds of mineral production on the initial mine concession in return for financing the project.All operations and management of the mine will be conducted by Canafra.Phase 1 of the project will include geological mapping and prospecting, soil sampling, and trenching. Canafra’s mining concessions are located within the renowned Lupa Goldfield, which is a 2600 sq km area in the Mbeya Region of Tanzania and is the second largest gold field in Tanzania. The area has been long identified as a gold-rich region and, since the 1920s, has had as many as 120 mines active in the area. The area is one of the most exciting gold exploration areas as the Alluvial Gold is not confined to rivers or creeks but can be found in greater or lesser quantities on plains and hills as well. Pitting was and is common in the area as a result. The area has supported several mines of some importance based on gold in quartz veins with and without sulfides. Officially, 18.6 tons of gold has been reported from the Lupa Goldfield, but it is estimated that production has actually exceeded 30 tons. One mine alone extracted a total of 8.6 tons in the 1950s.
